Cost of obtaining a visa for Belarusian and Ukrainian citizens (debate)
The next item is the Commission statement on the cost of obtaining a visa for Belarusian and Ukrainian citizens
Vice-President of the Commission. - (FR) Mr President, ladies and gentlemen, thank you for the questions that you have asked me on the European visa rules applicable to Ukraine and Belarus.
Firstly, in the case of Ukraine, the Agreement on readmission and the Agreement on the facilitation of issuance of visas, both of which entered into force at the beginning of 2008, represent an important milestone in relations between the European Union and Ukraine. On the one hand, they will promote people-to-people contacts, which in turn will help improve mutual understanding and strengthen relations in all areas, and, on the other, they will commit both sides, the European Union and Ukraine, to close cooperation to combat illegal immigration.
The first priority is to ensure the speedy, operational and harmonised implementation of the Agreement on the facilitation of issuance of visas to Ukrainian citizens. To ensure that this Agreement is properly and uniformly applied, draft guidelines have been drawn up and approved by the Member States and the Ukrainian authorities. These guidelines should be finalised and adopted in the near future by the Joint Committee established by the Agreement.
As stated in the preamble to the Agreement between the European Community and Ukraine on the facilitation of the issuance of visas, the introduction of a visa-free travel regime for the citizens of Ukraine is recognised only as a long-term prospect. The process that will lead to the introduction of such a regime depends mainly on the satisfactory implementation of the Agreement on readmission and of the Agreement on the facilitation of issuance of visas.
I should like to emphasise that the enlargement of the Schengen area in no way affects the arrangements for carrying out checks at the borders between Ukraine and those Member States which became part of the Schengen area on 21 December 2007. Those Member States have been applying the Schengen rules on external border checks since their accession, and since September 2007 they also carry out checks on persons in the Schengen Information System - SIS.
However, to make travel easier for Ukrainian citizens living in the border area, agreements on local border traffic have been signed between Hungary and Ukraine, and between Ukraine and Poland. Moreover, the Commission has called for amendments to the agreement between Ukraine and Hungary with regard to the demarcation of the border area in order to bring this agreement into line with Community rules; this is also the case for the agreement between Ukraine and Poland. That is all I have to say about travel for Ukrainian citizens living in the border area.
The situation for visas, on the other hand, is different. Prior to 21 December 2007 those Member States that did not yet fully apply the Schengen acquis were not bound by the Schengen provisions on visa fees. These Member States could therefore waive this fee for all Ukrainian citizens. However, this is now no longer possible. Nevertheless, the standard visa fee of EUR 60 does not apply to Ukrainian visa applicants. As confirmed by the Agreement between the European Community and Ukraine that entered into force on 1 January 2008, the fee for processing visa applications of Ukrainian citizens will remain at EUR 35. In addition, the Agreement exempts broad categories of Ukrainian visa applicants from the visa fee, which means that more than 50%, I repeat, more than 50% of Ukrainian nationals now wishing to travel to Schengen countries benefit from a full waiving of the visa fee.
I should now like to turn to Belarus. In its Communication on strengthening the European Neighbourhood Policy, dated 4 December 2006, the Commission emphasised the importance of facilitating the issuance of visas for relations with the countries covered by the Neighbourhood Policy. The Commission restated the European Union's willingness to develop Action Plans with neighbouring countries and to enter into negotiations with them in order to facilitate the issuance of visas and the granting of permission for readmission.
Belarus is one of the countries covered by the Neighbourhood Policy, but it has to be said that no Action Plan has been developed with this country yet owing to its overall political situation. This is why there are no plans to open discussions on the possible facilitation of the issuance of visas and on readmission with Belarus at this stage.
Nevertheless, I should like to emphasise that the existing acquis on the issuance of short-term visas provides for exemption from visa fees for some categories of persons, such as children under the age of six, students and researchers. In addition, under the current rules, the Member States may, at any time, cancel or reduce the visa fee in justifiable individual cases, for example for humanitarian reasons, to protect cultural interests or on foreign policy grounds.
Furthermore, the neighbouring Member States - Poland, Latvia and Lithuania in particular - always have the possibility of negotiating local border traffic agreements with Belarus. This would be a means of facilitating border crossing and the movement of border residents between Belarus and its neighbouring countries, whilst promoting contacts between local communities. Border residents holding a special local border traffic permit would be exempt from the visa requirement. Poland and Belarus have already entered into negotiations to that end.
This concludes what I wanted to say, whilst emphasising the pertinence of the questions that you have asked and bringing you up to date with the most recent developments in this matter.
on behalf of the PPE-DE Group. - Mr President, I thank the Commissioner for coming and presenting the latest position of the Commission on visa issues for the Ukraine and Belarus. A month ago, a delegation which comprised members of most of the mainstream opposition in Belarus visited Strasbourg at the invitation of the PPE-DE Group to discuss how the political situation is developing in that country, but also during that visit colleagues may have seen their appeals to this Parliament to support their efforts to reduce the visa fees they are currently paying, which are indeed prohibitive for the majority of Belarus citizens.
If we really want to encourage Belarus to pick a pro-European route in future - which we sincerely hope will be the case - the strongest arguments we have are those which the Belarus citizens can see with their own eyes. It is very difficult for them, in the regime in which they live, to have a real insight into what freedom and democracy, human rights and rule of law really mean. It is difficult to promote a civil society. It is difficult to show them that Europe is open and friendly and supports their move towards a full democracy. The best way we can do that is to allow those citizens access into Europe not at rates which will frighten or prohibit entry by most citizens.
Commissioner, you very rightly said that specific groups are excluded, and that is indeed children, and people with family contacts; it is people who are visiting the European Union for cultural or scientific or educational reasons, and I would encourage individual member countries to make use of that legal provision to let those people actually make use of those facilities. But it is very sad that Serbia and Russia are treated on better terms than Belarus's citizens.
on behalf of the PSE Group. - (DE) Mr President, first I want to thank the Commissioner for the very precise information, as ever, he has provided on this issue.
I myself have experienced the problems of visas and visa restrictions in the Balkans and I still come across them today, although things have eased up a little. Let us take Serbia for instance, since it has already been mentioned. In spite of the present simplifications, in the context of Yugoslavia - i.e. a communist regime - it had far more contact with the West, with the European countries, in the past than it has now, which means there is something wrong with the whole system. We really do need fundamental changes.
The Commissioner rightly pointed out that in Ukraine more than half of all applicants enjoy exemptions of one kind or another. I wonder what kind of system exempts 50% or more. I admit, however, that this is not his fault.
Let me now turn to Belarus. I was happy to support the proposal from Mrs Grabowska and Mr Paleckis because I find it very difficult to accept that the citizens of that country should suffer twice over because of a bad regime: not just under the regime but also because we are not formulating any plan of action in face of that bad regime.
Sometimes we have to choose to act more unilaterally and decide on our own initiative to do something specifically to help those who receive no help from their own regime or government. The Commissioner indicated that to some extent that is already the case. Yet more needs to be done and we need to conduct a more aggressive policy toward Belarus. For instance, I would be interested to know - and perhaps the Commissioner can answer me at a later date - which countries grant which exemptions. Which European Union countries are particularly helpful and which are perhaps less so? Surely it is important to adopt a European Union stance and if some countries take a liberal approach it would be a disaster for others to be very restrictive.
I would ask the Commission and the Council - given that we know that they bear the main responsibility - to work together with us to ensure that we can offer the citizens and all concerned in Belarus more advantages than we have done - laboriously - in the past.
on behalf of the ALDE Group. - (HU) Mr President, Ukraine and Belarus have a key role to play in the Eastern dimension of our Neighbourhood policy.
With Ukraine the aim is democracy, a market economy, consolidation of the orientation towards Europe while with Belarus the aim is the democratisation of the country. Relaxation of travel requirements is a flexible and valuable tool for this. Since 1 January citizens of Ukraine have benefited from a simplified visa regime, though the majority of them feel that the position today is harder than it was before, since getting into their major target countries, Poland, Hungary and Lithuania, is now more difficult than it was previously. This is seen as a backward step, since the EUR 35 visa fee is a large sum of money for them, and the administrative burden and procedures are extremely complicated. So we have to show that for Ukraine the immediate aim, the granting of visa-free travel, will happen very soon, and until we can do this, the granting of visas without a fee will have an impact on an even greater number of people, as well the relaxation of the administrative burden.
As for Belarus, we have to make it clear that Europe does not have a problem with the people of Belarus but with its oppressive regime. We would wish its citizens to be able to travel more easily and so we have to relax the EUR 60 visa fee, a huge amount of money, as in Belarus it is equivalent to half the average monthly wage, and we also have to reduce the administrative burden, as the complicated regulations are difficult to comply with. In this way we can reach a position where the citizens of Ukraine and Belarus feel that they are close to Europe. Thank you.
on behalf of the UEN Group. - (PL) Mr President, the European Union will not guarantee the security of its Eastern border by ignoring the interests of Belarusians and Ukrainians. We should support visits to the Union by the widest possible groups of people specifically from Ukraine and Belarus, and at the same time isolating the Lukashenka regime. Democratic processes and the changes in the mentality of our Eastern neighbours, for example as far as their perceptions of NATO in Ukraine are concerned, will take place more quickly thanks to personal experiences of visits in the European Union countries.
At the moment Belarusians must pay EUR 60 for a visa. This is equivalent of one third of average salary and precludes most of the society from visiting. This situation suits the Lukashenka regime, since the more contacts with Western Europe are restricted, the easier it will be to control Belarusian society. The visa requirement isolates the Belarusian youth and those people who have opposition sympathies. The West should want to maintain contacts with these social groups. Expensive visa charges lead only to an increase in the activity of the visa mafia and to other pathologies on the borders. Such barriers also cause tangible losses to tourism in Poland. Skiers from Ukraine and Belarus have visited Polish mountains in large numbers in recent years. They have tended to arrive in early January, when the Orthodox Christmas begins. By now Polish skiing resorts are empty.
Ladies and gentlemen, especially now, when at the NATO summit in Bucharest Vladimir Putin threatened to cause the break-up of Ukraine and stated that, and I quote, 'Ukraine is not even a state, and one part of its territory is Eastern Europe and another - a large one - was gifted to it by Russia', a clear signal is needed that the European Union will not tolerate such threats against its nearest neighbour in international politics.
I appeal for the fastest possible commencement of a dialogue on specific actions so that the Ukrainians will not require EU visas. I wish to state clearly that a real vision of a contemporary and safe Europe is not possible without Ukraine.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, official EU policy towards Belarus is known as a policy of 'differentiation': on the one hand it is critical of the dictator Lukashenko while, on the other, it seeks to encourage and facilitate dialogue with the people. But charging EUR 60 - a third of a month's salary in Belarus - for a visa flies in the face of that policy. As a result, ordinary people in Belarus regard EU policy towards them as a policy of empty words!
This issue has completely obscured our Schengen policy and is actually undermining the credibility of EU foreign policy. We cannot allow such a situation to continue. The democracy that we want to see developing in Belarus can come into being only if we make it easier for people from Belarus to see for themselves how democracy works in our countries. Any other approach would simply play into Lukashenko's hands. So we need to make a change and the Council told us, in its answer, that the reason why no change has yet been made is that the Commission has not tabled the necessary proposal.
So, please, get to work! Put a proposal before the Council that will make it easier - in the interests of promoting democracy in Belarus - for people there to obtain visas.
(LT) Madam President, whatever has been said about the cost of visas for Belarusians and Ukrainians, there is no doubt that urgent decisions should be taken on this issue and that they should be taken by the European Union.
On the subject of visas, the European Union has signed a visa facilitation agreement with Ukraine, as well as with Russia, Moldova and the Western Balkan states. However, negotiations on the agreement with Belarus have not even begun, because Alexander Lukashenko is not interested in offering Belarusian citizens the possibility of seeing the standard of life in the free world, especially if they find it to be much higher than that in Belarus.
The issue of the cost of visas remains important not only for Belarus, but for Ukraine too. The fact that Ukrainian citizens have to pay EUR 35 for a Schengen visa does not solve the problem, because only certain small groups of Ukrainian citizens qualify for the visa facilitation regime. The case of Belarus is even more eloquent - Belarusians have to pay more for a Schengen visa - that is, they have to pay the price for Lukashenko's dictate.
Is the visa regime adequate in view of the situation on the EU's Eastern border? I do not think so. According to statistics, Poland alone issues about 600 000 visas to Ukrainian citizens each year; as a comparison, the number of visas issued by all the Schengen countries in the same period is only 300 000. Prior to joining the Schengen area, Lithuania, Latvia and Poland maintained very low visa prices for Belarusian citizens: Lithuania and Poland charged only EUR 5 and Latvia issued visas free of charge. Poland, Lithuania and Latvia used to issue 400 000 visas to Belarusians, i.e. three times more than the number issued by the old Schengen countries.
Would you say it is a good thing that only 26% of Belarusian citizens have ever visited an EU country, and that 60% of Belarusians have never seen a foreign person during the last three years? Of course not. We, the European Union, must find an efficient way to solve this issue, as we know from our own experience that it is better to see the EU once than to hear about it a hundred times.
(PL) Mr President, Commissioner, as a co-author of a question on the cost of visas for Belarus I wish to thank you for today's explanations and to draw your attention to several additional matters. The point is that Belarus is not only a close neighbour of the EU. It is also the closest one of my country, Poland, hence my concern and my intervention on behalf of the interests of those who live in that country.
After Schengen enlargement you said that the cost of visas for Belarusians went up. In reality the cost went up by a factor of 12, from EUR 5 to 60. In Belarus EUR 60 is the monthly salary of a medical doctor under training. EUR 60 for many Belarusians is a real barrier preventing them from obtaining a visa and from visiting EU neighbours. We can already see that after the visa price rise there has been a visible and drastic fall in the numbers of Belarusian citizens travelling to the EU. This happened at a time when the EU wishes to establish direct contact with its citizens and when the policy of good neighbourliness is enshrined in the Lisbon Treaty. It is therefore a painful paradox for this country, even if it is ruled undemocratically.
Please believe me that the decision to increase visa fees is an excellent present for the Lukashenka regime which discounts this politically. The regime says to Belarusians: you see? They have introduced high, prohibitive fees. Nobody is waiting for you in Europe, nobody wants you there.
This needs to be changed. I value the fact that the Commissioner mentioned Poland as the country which intends to press for lower visa fees for Belarusians. However this is not a task for Poland, Lithuania and individual countries. It is a task for the entire EU. Should we be unable to solve this, how are we to build a common foreign policy within the EU? I therefore appeal to the Commission to take all the steps necessary to lower visa fees for Belarusians.
(PL) As early as May 2005 Ukraine withdrew the requirement to obtain visas for citizens of the European Union. However the EU needed as long as three years to take any position on this. I want to say that the final EU reaction was far from clear.
On the one hand, early this year visas became easier to obtain, certain procedures were simplified and visa fees were waived, but only for selected groups of citizens. For most Ukrainians the European Union appears to be an impregnable fortress, opening its doors only for those who can cope patiently with the long and very expensive struggle at consulates of Schengen countries.
For many Ukrainians visas are too expensive. The institutions involved in the visa issue process generally charge twice or even three times more than the set maximum fee. Secondly, the time required for a visa to be issued at many consulates is unpredictable and very long. Thirdly, many consulates require additional documents, not mentioned in the agreement. Even diplomatic passport holders may have problems at border crossings.
The necessary final aim for Ukraine is a clear road map attempting to introduce bilateral visa-free travel, albeit with difficult preconditions, as was the case with Serbia.
(PL) Mr President, Commissioner, Europe without borders, the European Union within Schengen, cannot mean the creation of a new wall between the EU and Eastern Europe.
European dreams of a single borderless Europe have materialised within the EU. However, what is happening now on the border between the EU and Ukraine and Belarus is a political scandal of sorts for my generation - the Solidarity generation in Poland, which fought for the unity of Europe.
Today the problems of reaching the European Union for the Ukrainians and Belarusians must be resolved as soon as possible. Commissioner, I appeal to you! We, Europeans in the rich, democratic countries, must do everything we can today so that the EU is open for the civil societies of Belarus and Ukraine.
(SK) Mr President, the fact that you are chairing today's debate is highly symbolic and I thank you for that.
In my speeches I mention at every opportunity the request by the leaders of civil society in Ukraine and in the EU to the Member States and EU institutions, and to the Ukrainian Government and Supreme Council, for Europe to give greater consideration to the Ukraine-EU visa issue.
As Ukraine is one of the European Union's strategic partners, I welcome today's debate and the information the Commissioner has provided. While I accept that this is a very demanding process, I also think that it is vital to find a solution.
Visa issue involving Belarusian citizens were also examined during Belarus Week in the European Parliament at meetings with Alexander Milinkevich, the winner of the Sakharov Prize. It is our duty to help the people who are the hapless victims of Lukashenko's regime.
Ladies and gentlemen, we have to adopt as quickly as possible a solution to simplify the visa regime: that will send a positive and constructive signal to the pro-European and pro-democratic forces in Ukraine and Belarus.
(PL) Mr President, the youth of Belarus is often punished by the withdrawal of the right to education for holding beliefs not liked by the authorities. Poland provides higher education places for many of these young people. We must not waste this by imposing an economic blockade on such young people who want to enter our country to study. This economic blockade should be dismantled and the visa fees should be lowered.
Before I hand over to the Commissioner - and we have a bit of time - I wish to add something. As a frequent traveller to Ukraine I wish to say that a crucial issue in the visa problem, in the entire visa regime, is explaining to the societies of Ukraine and Belarus whether what they have to go through today is a transitional stage. This applies to prices and to procedures. The prices are prohibitive and the procedures humiliating. These people queue for long hours, for dozens of hours. Is this transitional or permanent? The Ukrainians often say that a Schengen wall has been erected, that what has been introduced and greeted with joy by everybody, by us Poles, by the French, for a long time now by the Germans, is in reality just a process of natural isolation, that the queue in front of a consulate, the refusal, the price - all that is merely a signal to their societies, a signal received very negatively in the context of all the aspirations we speak so much about in this Chamber and elsewhere.
The debate is closed. Please forgive me that I have broken the golden rule, that the President does not interfere in such matters, but I simply could not remain silent on this issue.
Vice-President of the Commission. - (FR) Mr President, I have listened carefully to what you have just said, and it supports a great many speakers who have emphasised the need to facilitate access to the European Union for the citizens of our neighbouring countries.
I believe that many have spoken with a great deal of common sense! The more opportunities there are for people-to-people exchanges, the more likely it is that citizens will influence their own country's move towards democracy and commitment to European values.
Nevertheless, I must first reply on the subject of Belarus. I have explained why, so far, there have been no plans to enter into negotiations on an agreement on visa facilitation. The political situation may well change, and I should like to add that the European Union is making every effort to make its presence felt in the country, as, a few days ago, a European Commission office was set up in Belarus.
At all events, as I have already said, Belarusian citizens already have the opportunity to travel within the European Union under existing EU legislation. However, I have listened carefully to all sides of the argument, and I cannot say more than I have already said regarding Belarus.
As far as Ukraine is concerned, I should like to say that the situation is much more positive. The Agreement on visa fees for Ukrainian citizens stipulates that the Schengen states will charge EUR 35 for processing visa applications of Ukrainian citizens, and not EUR 60, which is considered to be the average cost of a visa. Therefore, efforts have already been made. I also mentioned that there are some categories of Ukrainian citizens who could benefit from a full waiver of the visa fee.
Nevertheless, Mr President, I am acutely aware of what you have just said. The price is an issue, but, occasionally, so is the way in which these formalities have to be completed: very lengthy procedures that give these citizens the impression that the European Union is a long way off. I have to tell you that, at present, my attention is drawn to the problems faced in particular by the citizens of the Western Balkan States. I am trying to determine ways in which we can also make these procedures easier. I believe that, if we succeed, we will probably also do so in the case of countries such as Ukraine.
That concludes, Mr President, what I wanted to say to Parliament, whilst being fully aware that all the Members' remarks are justifiable to some extent, but that, as things stand, some progress has already been made. It is true that a lot more remains to be done, but I also feel that each Member State should endeavour to take advantage of the opportunities that are already available. I, for one, shall be making every effort to do so.
The debate is closed.